Case 1:19-cv-04074-VEC Document 22-1 Filed 07/08/19 Page 1 of 3




           EXHIBIT 1
CaseCase
     1:19-cv-04074-VEC
         1:19-cv-04074 Document
                        Document822-1
                                   FiledFiled
                                         05/07/19
                                              07/08/19
                                                    PagePage
                                                         3 of 2
                                                              4 of 3
CaseCase
     1:19-cv-04074-VEC
         1:19-cv-04074 Document
                        Document822-1
                                   FiledFiled
                                         05/07/19
                                              07/08/19
                                                    PagePage
                                                         4 of 3
                                                              4 of 3




                    EXHIBIT “A”
                 CHRISTINE GRABLIS
             ONECOIN LTD. INVESTMENT HISTORY

             Date(s) of Investment   Amount paid ($USD)
                August 10, 2015          $15,800.00
                August 21, 2015          $14,920.00
               September 25, 2015        $15,368.00
               November 25, 2015          $3,780.00
               November 30, 2015         $14,945.00
                 January 7, 2016          $1,740.00
                February 3, 2016         $22,495.00
                 June 17, 2016            $1,943.00
                 June 22, 2016            $1,351.00
                 June 23, 2016            $1,360.00
                August 11, 2016           $9,876.00
                           TOTAL         $103,578.00
